DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 14, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 15 of U.S. Patent No. 11,216828.. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application 17/559186
Patent 11,216828
Claims 1, 8 and 15: A method comprising: receiving, at a processing device: a log file including prediction information specifying a local advertisement content allocation amount and a general advertisement content allocation amount over a predetermined duration of time; a chronological schedule designating a plurality of media content spots and a plurality of advertising spots for the predetermined duration of time; determining, at the processing device, that a sold amount of local advertisement content during a particular time period is insufficient to fill the local advertisement content allocation amount specified by the prediction information during the particular time period, wherein the particular time period is less than the predetermined duration of time; reallocating, at the processing device, a portion of the local advertisement content allocation amount to the general advertisement content allocation amount for the particular time period, while leaving the local advertisement content allocation amount and the general advertisement content allocation amount unchanged over the predetermined duration of time; and generating, at the processing device, a program log in accordance with the prediction information and the reallocating.
Claims 1, 4, 8, 11, 15 and 18: A system comprising: a media automation system including a processing device programmed to play-out media items for broadcast in accordance with a broadcast log; a traffic system coupled to the media automation system, the traffic system including at least one processor programmed to: generate a first broadcast log to schedule local inventory for broadcast according to a first allocation of total inventory, the first allocation designating: a first portion of the total inventory for broadcast of the local inventory; a second portion of the total inventory for use by an external advertisement system; a third portion of the total inventory as a buffer; receive inventory allocation information from the external advertisement system; generate an adjusted allocation based on the inventory allocation information; generate an adjusted broadcast log based on the adjusted allocation; and transmit the adjusted broadcast log to the media automation system.
Claims 7, 14 and 18: The method of claim 1, further comprising: determining, at the processing device, that a sold amount of general advertisement content during a second particular time period is insufficient to fill the general advertisement content allocation amount specified by the prediction information during the second particular time period, wherein the second particular time period is less than the predetermined duration of time; and reallocating, for the particular time period, a portion of the general advertisement content allocation amount to the local advertisement content allocation amount for a second particular time period.
Claims 4, 11 and 18: The system of claim 2, wherein: the placeholder entries indicates an allotted time assigned to the external advertisement system for play-out of the external inventory; the processing device included in the media automation system is further programmed to: receive an indication that the external advertisement system will not use all of the allotted time; and in response to the indication, resume play-out of local inventory before the allotted time has expired.


Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 6, 2022